Title: From John Adams to Edmund Jenings, 5 October 1782
From: Adams, John
To: Jenings, Edmund



5 Oct. 82

A Sermon on,
2. Samuel Chapt. 16. Verses 17. and 18. And Absalom Said to Hushai Is this thy Kindness to thy Friend? Why wentest thou not out with thy Friend? And Hushai Said unto Absolom, Nay but whom the Lord, and this People, and all the Men of Israel choose, his will I be, and with him will I abide, and to him will I Say God Save the King, God Save the King.
Hushai, has here asserted the first Principle of the Rights of Man kind, the first Principle of Liberty. He here gives to the Nation, or Body of the People, the unlimited and unconditional Authority of pulling down a Government that is inconvenient to them and erecting another in its Stead, as fully as a Freeholder in his own right may demolish a decayed or unconvenient Building and erecting another, better calculated to his Use or fitted for his Taste.
The 1. Proposition is, that as Government is instituted by the Nation it is their right to frame it to their Taste, Use and Convenience.
2. As it is instituted for the Nation, for their Pleasure, and Accommodation, it ought to be Such and they have a right, and it is their Duty to make it Such as they foresee, or find by Experience will answer their Ends.
3. The Will, and Judgment and Choice of a Nation, their Taste Pleasure, and Convenience, being in the Nature of Things only to be judged of, by the Nation, and indeed by the Majority of the Nation, every Individual has a right to the submission of the whole to the decision of the Majority, and it is the Duty of every Individual to submit to the Decision of the Majority although it be against his own opinion or quit the Club.
4. It is therefore the Duty of every Individual to cry God save the King as Hushai did in such Cases, and every Subject is legally adjudged justified in Obedience to the Authority of the Sovereign in such Cases, even although, the national Will upon which it is founded should be but temporary or even momentary. Subjects are necessitated to acknowledge Such Authority, by submitting to it to try and punish Crimes under, it, to alter Property under, it to take Arms under it, and all other Things. The Nations ennemies are obliged to consider Commissions given by Such an Authority, as given by the Lawfull Authority of the nation. Their Armies and Navies must consider them so—and cant avoid it.
If Foreign Nations have any Thing to Speak of, or treat about with such a Nation, they must treat with the Powers that be and Surely a foreign Nation, would be justified in considering the Powers that be, and treating with them, if the Members and Subjects of the Nation itself are so justified.
I wish I had nothing else to do I would make a drol sermen upon this Text, or a devout one—for it will admit of either.
Philo Nestor Mentor has written excellently upon the Powers that be—But neither the Doctrine of Philo Nester Mentor nor that of Hushai amount to passive obedience, and Non Resistance.
Il faut bien distinguer.
Passive obedience and Non Resistance, are contended for, to Tyrants who rule against the Good and the sense and Voice of the Nation. Upon this Principle Hushai, ought not to have cryed God save the King to Absalem tho the Lord and the People set him up.
Surely Subjects and foreigners are justified, in acknowledging the Powers that be.
Keep this Ball up. It is at least as amusing as Shuttlecock—and as innocent.
If Subjects Citizens and foreign Nations are thus justified and necessitated to acknowledge the Powers that be for the time, Surely it can be no Hostility against England or breach of the armed Neutrality, to acknowledge the Congress, or the United states to be sovereign de facto, and admitting them into the armed Neutrality.
You see I am very dull. Dulness is the Power that is now over me and I must acknowledge her sovreignty.
